DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/5/2021 and 3/3/2021 are being considered by the examiner.
Drawings
The drawings were received on 2/5/2021. These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Amendment
The preliminary amendment to the claims filed 2/5/2021 has been entered:
Claims 1-10 are active.
Claim Objections
Claims 1, 4-6, and 8 are objected to because of the following informalities:
Regarding claim 1, the word “it” in line 11 should be changed to “the scale ring”, a comma (“,”) should be inserted after “display disc” in line 17, and the word “which” in line 23 should instead say, for example, “wherein the”.
Regarding claim 4, the word “is” in line 6 should be deleted.
Regarding claim 5, the word “and” should be inserted before “arranged in the sleeve” in line 7.
Regarding claim 6, the remaining reference numerals in lines 4, 11, and 12 should be deleted, the word “in” should be inserted after “displaceable” in line 7, “non-rotatably” in line 8 should say “non-rotatable”, and “lock slide” should be inserted after “or indicator ring” in line 10.
Regarding claim 8, the word “engage” in line 5 should say “engaged”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the word “preferably” in line 2 renders the claim unclear as to whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 
Claim 1 recites the limitations “the housing” (line 2), “the base” (line 6), “at least one indicator ring” (line 13), “the upper surface” (line 15), and “one of the cams” (line 24). There is insufficient antecedent basis for these limitations in the claim. A housing, a base, and an upper surface were not previously claimed. Additionally, applicant previously claimed “at least one arc-shaped cam” (lines 18-19) which does not provide antecedent basis for “one of the cams”. Further, applicant previously claimed “indicator rings” in line 1, thus rendering unclear whether the at least one indicator ring is in addition to, or one of, the previously claimed indicator rings.
Regarding claim 1, the word “securely” in line 16 is a relative term which renders the claim indefinite. It is unclear from the claims and the specification what would constitute being “securely coupled” and what would not. 
Claim 2 is rejected for depending from an indefinite claim.
Regarding claim 3, the limitation “which according to the rotational position are visible through a window of the display disc, wherein lock elements are allocated across from the base to the displayed rotational positions of the cam disc” (lines 3-6) is unclear as claimed. The rotational position lacks antecedent basis and it is unclear what is meant by “wherein lock elements are allocated across from the base to the displayed rotational positions of the cam disc”. Clarification is required.
Regarding claim 4, it is unclear as claimed whether “a turret cam” (line 4) should be interpreted as the “at least one arc-shaped cam” recited in claim 1, or if the turret cam is intended to be claimed in addition to the at least one arc-shaped cam. Clarification is required.
Claim 5 recites the limitations “the tip” (line 4), “the length” (line 8), and “the space” (line 9). There is insufficient antecedent basis for these limitations in the claim. A tip, a length, and a space were not previously claimed.
Regarding claim 6, it is unclear as claimed whether “a scale or indicator ring cam” (line 4) should be interpreted as the “at least one arc-shaped cam” recited in claim 1, or if the scale or indicator ring cam is intended to be claimed in addition to the at least one arc-shaped cam. Clarification is required.
Claim 7 recites the limitation “the turret cam” in line 3. There is insufficient antecedent basis for this limitation in the claim. A turret cam was previously recited in claim 4. However, claim 7 depends only from claims 6 and 1. Additionally, it is unclear whether “the turret cam” should be interpreted as the “at least one arc-shaped cam” recited in claim 1, or if the turret cam is intended to be claimed in addition to the at least one arc-shaped cam. Clarification is required.
Claim 8 recites the limitations “the inner circumferential surface” (line 2), “the latch protrusion” (line 5), “the sleeve” (line 5), and “the allocated scale or indicator ring lock slides” (line 6). There is insufficient antecedent basis for these limitations in the claim. An inner circumferential surface, a latch protrusion, a sleeve, and allocated scale or indicator ring lock slides were not previously claimed. Additionally, it is unclear whether the scale or indicator ring lock slides should be interpreted as the at least one lock slide recited in claim 1, or if the scale or indicator ring lock slides are intended to be claimed in addition to the at least one lock slide. Clarification is required. 
Claim 9 recites the limitations “the indicator rings” (line 2) and “the outer circumferential surface” (line 2). There is insufficient antecedent basis for these limitations in the claim. An outer circumferential surface was not previously claimed. Additionally, it is unclear whether applicant is referencing the previously claimed indicator rings or the previously claimed at least one indicator ring. Clarification is required.
Claim 10 recites the limitation “the indicator ring” (line 3). There is insufficient antecedent basis for this limitation in the claim. It is unclear whether applicant is referencing one of the previously claimed indicator rings or the previously claimed at least one indicator ring. Clarification is required.
In light of the above issues, the claims were examined only as their scope was best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klepp et al. (US 7578091), herein ‘Klepp’.
Regarding claim 1, Klepp discloses an adjustment turret (BET), comprising:
a saddle (SOC) configured to mount to a housing (ZEF) of a riflescope (Fig. 5);
a non-rotatable actuator (STE) adapted to move out of the saddle along a longitudinal axis (ACH) of the saddle;
a base (ELS) rotatably mounted to the saddle (Fig. 2);
a threaded fitting coupled to the base for initiating movement of the actuator (Fig. 2; col. 6 line 64 – col. 7 line 9);
an adjustment ring (DRE) coupled to the base;
a scale ring (IN4) supported on the base and adapted to be lockable or rotatable relative to a reference marking (MAK) on the saddle (Fig. 11; col. 7 lines 10-16);
at least one indicator ring (IN1-IN3) adjustably mounted to the base (Fig. 11; col. 7 lines 10-16);
a display disk (A, B, C) positioned on an upper surface (DFD) of the adjustment ring and coupled to the base (Fig. 4);
at least one non-rotatable lock slide (KU1, STI) extending parallel to the longitudinal axis at a circumference of the base (Figs. 1-4); and
a cam disk (KUR) positioned below the display disk (Figs. 1-4) and adapted for rotation about the longitudinal axis (col. 11 lines 4-16); 
wherein the cam disk comprises at least one arc-shaped cam (KUR; Figs. 1-4) facing the base and including a ramp (Figs. 1-4; col. 10 line 62 – col. 11 line 3); and
wherein the at least one lock slide is adapted for axial displacement by the at least one cam of the cam disk (col. 11 lines 4-12).
Regarding claim 2, Klepp discloses wherein the cam disk is located within the adjustment ring (Fig. 4) and is configured for manual rotation relative to the base via knobs (SSE).
Regarding claim 6, Klepp discloses wherein the at least one lock slide comprises a scale ring lock slide or an indicator ring lock slide and the at least one cam of the cam disk comprises a scale ring cam or an indicator ring cam (Figs. 1-4);
wherein the scale ring or indicator ring lock slide comprises a cylindrical pin (VOS) inserted into the base (col. 10 lines 29-37), a non-rotatable sleeve element (KU1) mounted to the cylindrical pin (Fig. 2), and a compression spring positioned between the sleeve element and the cylindrical pin (col. 10 lines 47-18); and
wherein a latch protrusion (STI) is attached to the sleeve element (Figs. 1-4).
Regarding claim 7, Klepp discloses wherein the at least one cam of the cam disk further comprises a turret cam (KU2); and
wherein the scale ring or indicator ring cam is concentrically arranged with respect to the turret cam (Figs. 1-4).
Regarding claim 8, Klepp discloses wherein an inner circumferential surface of the scale ring and the at least one indicator ring comprises a lock ring (Figs. 1-4; interiors of rings IN1-IN4 are shown to engage STI and KU1 via an intermediate interior ring) and a circumferential peripheral groove (Figs. 1-4; grooves leading to ANS) which are axially superimposed with respect to each other (Figs. 1-4) and adapted to be engaged by a latch protrusion (STI) on a sleeve element (KU1) of the at least one lock slide (col. 9 lines 28-34); and
wherein the lock ring includes lock elements (ANS) positioned within the base (Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Klepp et al. (US 7578091) as applied to claim 1 above, and further in view of Geller (US 8904696), herein ‘Geller’.
Regarding claim 3, Klepp discloses display symbols (A, B, C) arranged circumferentially about the cam disk (Fig. 4), but does not expressly teach wherein rotation of the cam disk causes one of the display symbols to become visible through a window of the display disk.
Geller teaches an adjustment turret (1) comprising a knob (26) and a control wheel (21), wherein the knob has a plurality of circumferentially arranged indicia (27), and wherein the control wheel has a window (25) therein through which the indicia may be viewed by a user while the rest of the indicia is covered (Fig. 2a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klepp such that the display symbols on the cam disk become visible through a window on the display disk upon rotation of the cam disk with respect to the display disk in the same manner that the indicia on the knob becomes visible through the window on control wheel visible when the knob is rotated with respect to the control wheel as taught by Geller in order to enable the proper display symbols to be easily read by a user (Geller; col. 4 lines 9-20).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Klepp et al. (US 7578091) as applied to claim 1 above, and further in view of Huynh (US 9188408), herein ‘Huynh’.
Regarding claims 4-5, Klepp discloses wherein the at least one lock slide comprises a turret lock slide and the at least one cam of the cam disk comprises a turret cam (Figs. 1-4) and wherein a return spring supported against the base acts on the turret lock slide (col. 10 lines 38-48), but does not expressly teach wherein the base is mounted to the saddle via a ratchet lock element which extends perpendicular to the longitudinal axis, wherein the turret lock slide is adapted to lock the ratchet lock element when the turret lock slide is engaged by the turret cam, wherein the turret lock slide is adapted to release the ratchet lock element when the turret lock slide is disengaged from the turret cam, wherein the ratchet lock element comprises a sleeve and a locking ratchet pawl arranged at a tip of the sleeve, wherein the locking ratchet pawl engages locking ratchet teeth arranged on the saddle, wherein a compression spring is supported against the base and housed within the sleeve, and wherein a length of the sleeve is shorter than a space defined between the base and the locking ratchet teeth to allow a latch protrusion of the turret lock slide to engage the sleeve.
Huynh teaches an adjustment turret (100) comprising a turret lock slide (170, 220) and a turret cam (230, 231), wherein a return spring (210) supported against a base (140) acts on the turret lock slide (Fig. 4), wherein the base is mounted to a saddle (110) via a ratchet lock element (180) which extends perpendicular to a longitudinal axis (130; Fig. 4), wherein the turret lock slide is adapted to lock the ratchet lock element when the turret lock slide is engaged by the turret cam (Fig. 5), wherein the turret lock slide is adapted to release the ratchet lock element when the turret lock slide is disengaged from the turret cam (Fig. 4), wherein the ratchet lock element comprises a sleeve (Fig. 4) and a locking ratchet pawl (190) arranged at a tip of the sleeve (Fig. 4), wherein the locking ratchet pawl engages locking ratchet teeth (192-193) arranged on the saddle, wherein a compression spring (186) is supported against the base and the sleeve (Fig. 1), and wherein a length of the sleeve is shorter than a space (145) defined between the base and the locking ratchet teeth (Fig. 4) to allow a latch protrusion (Fig. 4; portion of lock pin 220 below groove 224 which engages wedge pin 180) of the turret lock slide to engage the sleeve (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Klepp with the claimed ratchet lock element arrangement as taught by Huynh in order to alternatively prevent rotation of the base and the actuator and provide audible clicks, tactile clicks, or both (Huynh; col. 6 lines 16-21).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Klepp et al. (US 7578091) as applied to claim 8 above, and further in view of Sueskind (US 8166697), herein ‘Sueskind’.
Regarding claim 9, Klepp discloses wherein an outer circumferential surface of the at least one indicator ring includes a setting marking (IM1-IM4), but does not expressly teach different colors.
Sueskind teaches a marker turret (12) for attachment to a riflescope (100), wherein marker pins (14) are received within openings (24) formed at the outer perimeter of the turret (Fig. 1), and wherein the marker pins may have different colors, heights, or other indicia (col. 4 lines 15-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the outer circumferential surface of the at least one indicator ring of Klepp to have different colors as taught by Sueskind in order to enable a user to easily differentiate a reference mark from other areas of the at least indicator ring (col. 4 lines 23-25).
Regarding claim 10, the modified Klepp discloses a manually graspable setting protrusion mounted to the outer circumferential surface of the at least one indicator ring (Figs. 1-4; col. 8 lines 21-23).
Conclusion
Claims 1-10 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641